Citation Nr: 0022609	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-21 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for duodenal ulcer, 
currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from January 1944 to March 
1946.

By rating decision in March 1946, service connection was 
granted for a duodenal ulcer.  In May 1996, the veteran filed 
a claim for an increased rating for a duodenal ulcer.  This 
appeal arises from the June 1996 rating decision from the 
Winston-Salem, North Carolina Regional Office (RO) that 
denied the veteran's claim for an increased rating for a 
duodenal ulcer.  A Notice of Disagreement was filed in May 
1997 and a Statement of the Case was issued in June 1997.  A 
substantive appeal was filed in June 1997 with no hearing 
requested.

This case was remanded in June 1999 for further development.  
The case was thereafter returned to the Board.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

The VA has a duty to assist the veteran in the development of 
facts pertinent to a well grounded claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1999).  
Fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the record of prior 
medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In a July 1999 response to a letter 
from the RO requesting assistance in obtaining private 
treatment records, the veteran responded that the doctors he 
had seen were deceased.  However, at the October 1999 VA 
examination, the veteran listed a private physician from whom 
he was presently being treated.  Therefore, treatment records 
from this physician should be requested prior to a VA 
examination.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In addition, if additional records are received, a new VA 
examination should be ordered so that the examiner has the 
benefit of the veteran's past medical history.  38 C.F.R. 
§ 4.1 (1999).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the duodenal ulcer in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from R. B. Moorehead, Jr., M.D., 901 
North Third Street, Albemarle, North 
Carolina, 28001; P. Claudius, M.D., 
Firsthealth, Troy, North Carolina; and 
the Salisbury VA Medical Center.

2.  Thereafter, only if any such 
additional evidence is obtained, the RO 
should schedule the veteran for a VA 
gastrointestinal examination, to 
determine the severity of his service 
connected duodenal ulcer.  All indicated 
tests and studies should be accomplished.  
The claims folder should be made 
available to the examiner prior to the 
examination.  The examiner should 
determine the frequency and severity of 
epigastric pain, the effect of ulcer 
therapy on the pain, whether the veteran 
has vomiting, melena or hematemesis and 
the frequency of same, and whether the 
veteran has weight loss.  The veteran's 
current weight and highest weight over 
the last year should be noted.  The 
effect of the disability on the veteran's 
health should be discussed.  The examiner 
should also indicate whether the surgery 
the veteran had in 1977 
(Esophagogastroduodenoscopy and biopsy of 
antral ulcer) would cause postgastrectomy 
syndrome.  If so, it should be determined 
if the veteran experiences nausea, 
sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, 
malnutrition or anemia and the frequency 
and severity of the symptoms.

If the examiner is unable to make any 
determination, the rationale should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be fully set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case 
(SSOC).  The SSOC should additionally 
include consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  If 
the veteran fails to appear for a 
scheduled examination, the RO should 
include a copy of the notification letter 
in the claims file as to the date the 
examination was scheduled and the address 
to which notification was sent.  The 
veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



